Citation Nr: 1819293	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-28 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. In August 2017, the Board remanded this matter for additional evidentiary development.

In February 2018, the Veteran filed a motion to advance his case based upon serious illness.  The Board grants this motion, and this appeal is hereby advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In March 2018, the Veteran withdrew the power of attorney he had previously filed and is proceeding pro se.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's right knee osteoarthritis was manifested by pain on motion and weight bearing, swelling, extension limited to no less than 5 degrees, and flexion limited to no less than 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee osteoarthritis, limitation of flexion, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

2.  The criteria for a separate initial evaluation of 10 percent, but no higher, for right knee osteoarthritis, limitation of extension, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5261 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased initial evaluation in excess of 10 percent for right knee osteoarthritis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage  or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. 
App. 32 (2011).

The rating criteria provided for limitation of motion of the knee and leg are found   at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60  degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent  rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and
 a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2017).

Since the initial grant of appeal, the Veteran has consistently reported that his right knee osteoarthritis has been manifested by a reduced range of motion with pain, swelling, instability, and weakness.  He has also indicated that his ability to walk      is severely limited, and that he uses a cane and knee brace to ambulate.

Based upon a longitudinal review of the record, to include findings on the August 2010, June 2013, and November 2017 VA examinations, as well as treatment records and lay testimony, the Board concludes that an increased initial evaluation in excess of 10 percent is not warranted for the limitation of flexion exhibited by Veteran's service-connected right knee osteoarthritis.  Although he has exhibited symptoms of swelling, tenderness, and weakness in the right knee, flexion in the right knee has not fallen below 50 degrees at any point since the initial grant of service connection.  Moreover, a private examiner's evaluation in April 2011 noted flexion to 115 degrees, and VA examinations of the knee in June 2013 noted flexion to 110 degrees. The November 2017 VA examination noted flexion in his [right] knee to 60 degrees. (The Board notes that the 2017 examiner mislabeled the right knee as the left knee and vice versa in reporting the examination results, as is clearly indicated based on the mention of multiple left knee surgeries and normal right knee findings.  Thus, for rating his right knee, the Board has utilized the findings labeled on examination as being for left knee as the appropriate findings.) 

Pursuant to Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  Thus, the current evaluation for the limitation of flexion in the Veteran's right knee fully accounts for the functional loss limiting his ability      to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. See 38 C.F.R. §§ 4.40, 4.59; see DeLuca, 8 Vet. App. at 206.  

The Board also finds, however, that a separate evaluation is warranted for the limitation of extension exhibited by the Veteran's right knee osteoarthritis. Specifically, an April 2011 private physician's evaluation of the right knee        noted that his extension was limited to 5 degrees. Similarly, the June 2013 VA examination of the knee noted that pain and effusion of the right knee limited        his endurance for activity.  The examination report also noted that this results in extension in the right knee being limited to 5 degrees due to the effects of increased joint fluid.  Taking full account of the functional loss exhibited by the Veteran's 
right knee disability, and resolving all doubt in the Veteran's favor that such limitation is related to osteoarthritis, the Board concludes that a separate 10 percent evaluation, 
but no higher, is warranted for limitation of extension exhibited pursuant to Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5262; see DeLuca, 8 Vet. App. at 206.  A higher evaluation is not shown to be warranted for the limitation   of extension as the remaining medical does not reflect extension limited to 15 degrees, even considering complaints of pain and weakness.

The Board has considered whether a separate evaluation is warranted for instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, in       an August 2013 VA examination report, the VA physician noted the Veteran's diagnoses of tear of the posterior horn medial meniscus and tear of the lateral meniscus, both status post partial meniscectomy are not related to his service-connected osteoarthritis or service-connected injury of the right knee and that the right knee instability noted on the June 2013 VA examination is not the result of the service-connected osteoarthritis of the right knee. Accordingly, consideration of a separate rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

Since the initial grant of service connection, the evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected right knee disability varied to such an extent that ratings greater than     the ratings currently assigned would be warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any additional higher evaluations for the Veteran's service-connected right knee osteoarthritis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial evaluation in excess of 10 percent for right knee osteoarthritis, limitation of flexion, is denied.

A separate initial evaluation of 10 percent is granted for right knee osteoarthritis, limitation of extension, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


